DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is generally unclear.  For example, it is not clear what is meant by “to begin a process for or retracting a landing gear and an aerodynamic profile of a fuselage…”  What is meant by “begin a process for or retracting?” Any retracting would involve beginning a process.  Further, this passage can be read as “retracting and aerodynamic profile,” which is unclear.  Claim 16 can also be read as beginning a process for retracting landing gear before receiving a command for the gear to be extended.  For the purposes of this action, the claim will be read similarly to claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lecourtier US 9,517,837.
Regarding claim 1, Lecourtier discloses a landing gear controller configured to control extension and retraction of a landing gear of an aircraft, the landing gear controller configured to cause, during an aircraft take-off or landing procedure, a landing gear extension and retraction system to perform only a first portion of a landing gear extension or retraction process, on the basis of a status of the aircraft and prior to receiving a command for the landing gear to be extended or retracted (column 3, lines 1-34).
Regarding claim 2, Lecourtier discloses the invention as claimed as detailed above with respect to claim 1.  Lecourtier also discloses that the controller is configured, on the basis of the command, to cause the landing gear extension and retraction system to perform a second portion of the landing gear extension or retraction process (column 3, lines 29-34).
Regarding claim 3, Lecourtier discloses the invention as claimed as detailed above with respect to claim 1.  Lecourtier also discloses that the first portion of the 
Regarding claim 4, Lecourtier discloses the invention as claimed as detailed above with respect to claim 2.  Lecourtier also discloses that the controller is configured to cause a landing gear bay door to move from a closed position towards an open position during the second portion of the landing gear extension or retraction process, wherein the landing gear bay door is associated with a landing gear to which the landing gear extension and retraction system is operatively connected (column 3, lines 1-34).  Note that Lecourtier discloses that the pulling of the doors and actuation of the hooks could be automatic, while the door actuation could be initiated by pilot command (column 1, lines 26-34).
Regarding claim 5, Lecourtier discloses the invention as claimed as detailed above with respect to claim 1.  Lecourtier also discloses that the status of the aircraft comprises one or more of: ground speed and altitude (column 3, lines 10-16, 41-47).
Regarding claim 9, Lecourtier discloses an aircraft landing gear system, comprising: 
a landing gear extension and retraction system (it inherently would have to); and 
the landing gear controller according to claim 1 (see above), wherein the landing gear controller is operatively connected to the landing gear extension and retraction system.  
Regarding claim 10, Lecourtier discloses the invention as claimed as detailed above with respect to claim 9.  Lecourtier also discloses:
a landing gear bay door; 
a landing gear bay door lock to retain the landing gear bay door in a closed position when locked; and 
a landing gear bay door actuator to move the landing gear bay door between the closed position and an open position relative to a door frame (inherent, as Lecourtier discloses that the doors are actuated); 
wherein the first portion of the landing gear extension or retraction process comprises the landing gear extension and retraction system causing:
actuation of the landing gear bay door actuator to positively hold the landing gear bay door in a closed position (pulling of the doors); and 
unlocking of the landing gear bay door lock to permit movement of the landing gear bay door to the open position (actuating the hooks).
Regarding claim 12, Lecourtier discloses a method to extend or retract a landing gear of an aircraft during an aircraft take-off or landing procedure, the method comprising: 
on the basis of a status of the aircraft, causing performance of only a first portion of a process for extending or retracting the landing gear; and 
then receiving a command for the landing gear to be extended or retracted (column 3, lines 1-34).
Regarding claim 13, Lecourtier discloses the invention as claimed as detailed above with respect to claim 12.  Lecourtier also discloses maintaining a closed state of a landing gear bay door until after the receiving of the command, wherein the landing gear bay door is a door of a landing gear bay for accommodating the landing gear.  Note that Lecourtier discloses that the pulling of the doors and actuation of the hooks could be automatic, while the door actuation could be initiated by pilot command (column 1, lines 26-34).
Regarding claim 14, Lecourtier discloses the invention as claimed as detailed above with respect to claim 12.  Lecourtier also discloses that the first portion of the 
Regarding claim 16 as best understood, Lecourtier discloses a landing gear controller configured to cause, during an aircraft take-off or landing procedure, an aircraft system to begin a process for retracting a landing gear and an aerodynamic profile of a fuselage of the aircraft to be maintained, before receiving a command from aircraft cockpit controls for the landing gear to be extended or retracted (column 3, lines 1-34).  Note that holding of the doors can be interpreted as maintaining the aerodynamic profile.
Claims 1-3, 5, 6, 9, 11, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lindahl US 7,475,849.
Regarding claim 1, Lindahl discloses a landing gear controller 230 configured to control extension and retraction of a landing gear of an aircraft, the landing gear controller configured to cause, during an aircraft take-off or landing procedure, a landing gear extension and retraction system to perform only a first portion of a landing gear extension or retraction process, on the basis of a status of the aircraft and prior to receiving a command for the landing gear to be extended or retracted (column 3, lines 53-65).
Regarding claim 2, Lindahl discloses the invention as claimed as detailed above with respect to claim 1.  Lindahl also discloses that the controller is configured, on the basis of the command, to cause the landing gear extension and retraction system to perform a second portion of the landing gear extension or retraction process (column 6, lines 6-15).
Regarding claim 3, Lindahl discloses the invention as claimed as detailed above with respect to claim 1.  Lindahl also discloses that the first portion of the landing gear extension or retraction process comprises one or more functions involving avionics (column 5, line 58- column 6, line 5).
Regarding claim 5, Lindahl discloses the invention as claimed as detailed above with respect to claim 1.  Lindahl also discloses that the status of the aircraft comprises one or more of: ground speed and aircraft angle/rotation (column 5, line 58- column 6, line 5).
Regarding claim 6, Lindahl discloses the invention as claimed as detailed above with respect to claim 1.  Lindahl also discloses that the controller is configured to cause, during the aircraft take-off procedure, the landing gear extension and retraction system to perform the first portion of the landing gear extension or retraction process when the aircraft is on the ground (many indications would occur on the ground, including speed and aircraft angle- column 5, line 58- column 6, line 5).
Regarding claim 9, Lindahl discloses an aircraft landing gear system, comprising: 
a landing gear extension and retraction system (230, 240, 241, 242, etc.); and 
the landing gear controller 230 according to claim 1 (see above), wherein the landing gear controller is operatively connected to the landing gear extension and retraction system.  
Regarding claim 11, Lindahl discloses the invention as claimed as detailed above with respect to claim 9.  Lindahl also discloses an isolator for isolating the landing gear extension and retraction system from a power supply, wherein the landing gear controller 230
Regarding claim 12, Lindahl discloses a method to extend or retract a landing gear of an aircraft during an aircraft take-off or landing procedure, the method comprising: 
on the basis of a status of the aircraft, causing performance of only a first portion of a process for extending or retracting the landing gear; and 
then receiving a command for the landing gear to be extended or retracted (column 3, lines 53-65).
Regarding claim 14, Lindahl discloses the invention as claimed as detailed above with respect to claim 12.  Lindahl also discloses that the first portion of the process comprises one or more functions involving avionics (column 5, line 58- column 6, line 5).
Regarding claim 16 as best understood, Lindahl discloses a landing gear controller configured to cause, during an aircraft take-off or landing procedure, an aircraft system to begin a process for retracting a landing gear and an aerodynamic profile of a fuselage of the aircraft to be maintained, before receiving a command from aircraft cockpit controls for the landing gear to be extended or retracted (column 3, lines 53-65).  Note that holding of the doors in any position can be interpreted as maintaining the aerodynamic profile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lecourtier US 9,517,837 or Lindahl US 7,475,849 in view of Pham US 6,129,306.
Regarding claim 7, Lecourtier and Lindahl (individually) disclose the invention as claimed as detailed above with respect to claim 1.  Both Lecourtier and Lindahl disclose that the controller is configured to cause, during the aircraft take-off procedure, the landing gear extension and retraction system to perform the first portion of the landing gear retraction process, on the basis of a detection that the aircraft weight is no longer on the wheels.  Neither Lecourtier nor Lindahl teach that weight-on-wheels is determined on the basis of a detection that a length of a landing gear strut has increased, during the aircraft take-off procedure, to above a predetermined threshold length, the landing gear strut being a strut of a landing gear to which the landing gear extension and retraction system is operatively connected.
Pham teaches an aircraft landing gear system, in which weight-on-wheels is determined on the basis of a detection that a length of a landing gear strut has increased, the landing gear strut being a strut of a landing gear to which the landing gear extension and retraction system is operatively connected (column 13, line 65- column 14, line 14).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight-on-wheels sensors of Lecourtier and Lindahl with a sensor to measure the length of a strut as taught by Pham in order to utilize a more reliable sensor or add greater fidelity to the measurement.  As modified, weight-on-wheels would be determined on the basis of a detection that a length of a landing gear strut has increased, during the aircraft take-off procedure, to above a predetermined threshold length.
Regarding claim 8, Lecourtier and Lindahl (individually) and Pham teach the invention as claimed as detailed above with respect to claim 7.  Neither Lecourtier, Lindahl nor Pham explicitly teach that the predetermined threshold length is less than a In re Aller, 105 USPQ 233.
Claims 6, 11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lecourtier US 9,517,837 in view of Lindahl US 7,475,849.
Regarding claim 6, Lecourtier discloses the invention as claimed as detailed above with respect to claim 5.  Lecourtier also discloses that the controller is configured to cause during the aircraft take-off procedure, the landing gear extension and retraction system to perform the first portion of the landing gear extension or retraction process when the aircraft is taking off.  Lecourtier does not explicitly teach that this occurs on the ground.  
Lindahl teaches a landing gear controller 230
Regarding claim 11, Lecourtier discloses the invention as claimed as detailed above with respect to claim 9.  Lecourtier does not teach details of the extension and retraction actuators.
Lindahl discloses a landing gear controller 230 configured to control extension and retraction of a landing gear of an aircraft, the landing gear controller configured to cause, during an aircraft take-off or landing procedure, a landing gear extension and retraction system to perform only a first portion of a landing gear extension or retraction process, on the basis of a status of the aircraft and prior to receiving a command for the landing gear to be extended or retracted (column 3, lines 53-65), and an isolator for isolating the landing gear extension and retraction system from a power supply, wherein the landing gear controller 230 is configured to cause, during the aircraft take-off or landing procedure and prior to receiving the command, operation of the isolator to supply power to the landing gear extension and retraction system.  In this case, Lindahl discloses a hydraulic actuation system.  Operation of such a system inherently involves operation of isolators (valves) to supply power to hydraulic actuators.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lecourtier with hydraulic actuators (and isolators) as taught by Lindahl in order to utilize a proven, reliable actuation system.
Regarding claim 18, Lecourtier discloses a method to retract a landing gear of an aircraft comprising: 
automatically detecting take-off conditions; 
in response to the detected conditions, automatically unlocking a lock associated with the landing gear; 
after automatically unlocking the lock, receipt of a command to retract the landing gear wherein the command is initiated manually; and 
in response to the command, retracting the landing gear (column 3, lines 1-34).
Lecourtier does not teach that take-off is detected via rotation of the aircraft.  Lindahl teaches a method to retract a landing gear of an aircraft comprising: 
automatically detecting rotation of the aircraft during take-off; 
in response to the detected extension or rotation, automatically opening a door associated with the landing gear; 
after automatically opening the door, receipt of a command to retract the landing gear wherein the command is initiated manually; and in response to the command, retracting the landing gear (column 5, line 58- column 6, line 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lecourtier with aircraft rotation detection as taught by Lindahl in order to enable earlier or redundant detection of take-off.
Regarding claim 19, Lecourtier and Lindahl teach the invention as claimed as detailed above with respect to claim 18.  Lecourtier also teaches that the lock is a lock on a door for the landing gear and the method comprises opening the door in response to the command and before retracting the landing gear (column 3, lines 1-34).
Regarding claim 20, Lecourtier and Lindahl teach the invention as claimed as detailed above with respect to claim 18.  Lecourtier does not teach details of the extension and retraction actuators.
Lindahl also teaches a hydraulic actuation system.  Operation of such a system inherently involves operation of valves to supply power to hydraulic actuators.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lecourtier with hydraulic actuators (and valves) as taught by Lindahl in order to utilize a proven, reliable actuation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC BURGESS whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 517 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC BURGESS/Primary Examiner, Art Unit 3647